Citation Nr: 1634538	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-41 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion

 
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from January 1966 to February 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a May 2015 decision, the Board remanded the case the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the May 2015 remand, the Board instructed the AOJ to obtain a VA examination and medical opinion that addressed the nature and etiology of the Veteran's claimed bladder cancer.  After a VA examination was conducted in November 2015, the examiner opined that it is less likely than not that the Veteran's bladder cancer had its onset during is otherwise medically related to active duty service.  The examiner noted that there were no symptoms or reports related to bladder cancer until over thirty years after the Veteran's discharge from service.  The examiner added that bladder cancer was not one of the diseases presumptively linked to Agent Orange exposure, and there was insufficient evidence to show that Agent Orange exposure was a risk factor for bladder cancer.  See 38 C.F.R. § 3.309(e).  However, the availability of presumptive service connection for conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition, the examiner did not provide a comprehensive explanation for why there was insufficient evidence of an association between bladder cancer and Agent Orange.  As a result, the Board finds that a remand is required to obtain a more complete medical opinion that complies with the prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bladder cancer, to the extent records have not been obtained.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Northport VA Medical Center dated since May 2015.

2.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bladder cancer.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

For the Veteran's diagnosed bladder cancer, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the bladder cancer manifested during active service; manifested within one year of the February 1969 separation; or is otherwise related to an event, injury, or disease incurred during active service, to include his presumed exposure to herbicides (Agent Orange) in Vietnam.  

The examiner is advised that the fact that bladder cancer is not a disease that is presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e) may not be the only basis for a negative nexus opinion.  If there is medical documentation that an etiological relationship does not exist on a primary basis reference should be made to that documentation.  In other words, there must be a more complete medical explanation of why medical evidence does not show Agent Orange is a risk factor for bladder cancer.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

